Exhibit 10.1

 

[HEALTH NET, INC. LETTERHEAD]

 

January 19, 2005

 

Stephen Lynch

3175 Continental Dr.

Turner, OR 97392

 

Dear Stephen:

 

On behalf of Health Net, Inc. (the “Company”), we would like to offer you the
promotion to President Regional Health Plans of the Company. The terms and
conditions of your promotion by the Company are as set forth in this letter
agreement (this “Agreement”). Pursuant to the terms of this Agreement, your
promotion will be effective as of January 1, 2005.

 

1. Salary

 

A. Salary. You will be paid an annual base salary of $450,000, less applicable
withholdings (payable on a bi-weekly basis) (“Base Salary”), which covers all
hours worked. Generally, your Base Salary will be reviewed annually, but the
Company reserves the right to change your compensation from time-to-time.
Pursuant to charter of the Compensation & Stock Option Committee (the
“Committee”) of the Company’s Board of Directors, any adjustment to your
compensation must be made with the approval of the Committee (or, in the event
that you constitute one of the top two (2) highest paid executive officers of
the Company, with the ratification of the Company’s Board of Directors).

 

B. Duties. Your duties and responsibilities will be for the overall management
of Health Net - California and Health Net - Oregon but the Company reserves the
right to assign you other duties as needed and to change your duties from time
to time on reasonable notice, based on your skills and the needs of the Company.
You will report directly to Jay Gellert, President and Chief Executive Officer
of the Company, but your reporting relationship may be changed from time to time
at the discretion of the Company. Your title will be President Regional Health
Plans, but may be changed at the discretion of the Company to a title that
reflects a similarly senior executive position. Please be advised that the
Company intends to make a public announcement of the change in your role on or
about the date the Company announces its year-end and 4th quarter earnings for
2004.

 

2. Adjustments and Changes in Employment Status. You understand that the Company
reserves the right, to make personnel decisions regarding your employment,
including but not limited to decisions regarding any promotion, salary
adjustment, transfer or disciplinary action, up to and including termination,
consistent with the needs of the business or the Company. Generally, your
performance and compensation will be reviewed on an annual basis.



--------------------------------------------------------------------------------

3. Protection of Proprietary and Confidential Information. You agree that your
employment creates a relationship of confidence and trust with the Company with
respect to Proprietary and Confidential Information (as defined below) of the
Company learned by you during your employment.

 

A. You agree not to directly or indirectly use or disclose any of the
Proprietary and Confidential Information of the Company or any of its affiliates
at any time except in connection with the services you provide to such entities.
“Proprietary and Confidential Information” shall mean trade secrets,
confidential knowledge, data or any other proprietary or confidential
information of the Company or any of its affiliates, or of any customers,
members, employees or directors of any of such entities, but shall not include
any information that (i) was publicly known and made generally available in the
public domain prior to the time of disclosure to you by the Company or (ii)
becomes publicly known and made generally available after disclosure to you by
the Company. By way of illustration but not limitation, “Proprietary and
Confidential Information” includes: (i) trade secrets, documents, memoranda,
reports, files, correspondence, lists and other written and graphic records
affecting or relating to any such entity’s business; (ii) confidential marketing
information including without limitation marketing strategies, customer and
client names and requirements, services, prices, margins and costs; (iii)
confidential financial information; (iv) personnel information (including
without limitation employee compensation); and (v) other confidential business
information.

 

B. You further agree that at all times during your employment and thereafter,
you will keep in confidence and trust all Proprietary and Confidential
Information, and that you will not use or disclose any Proprietary and
Confidential Information or anything related to such information without the
written consent of the Company, except as may be necessary in the ordinary
course of performing your duties to the Company.

 

C. All Company property, including, but not limited to, Proprietary and
Confidential Information, documents, data, records, apparatus, equipment and
other physical property, whether or not pertaining to Proprietary and
Confidential Information, provided to you by the Company or any of its
affiliates or produced by you or others in connection with your providing
services to the Company or any of its affiliates shall be and remain the sole
property of the Company or its affiliates (as the case may be) and shall be
returned promptly to such appropriate entity as and when requested by such
entity. You shall return and deliver all such property upon termination of your
employment, and you may not take any such property or any reproduction of such
property upon such termination.

 

D. You recognize that the Company and its affiliates have received and in the
future will receive information from third parties which is private, proprietary
or confidential information subject to a duty on such entity’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. You agree that during your employment, and thereafter, you owe such
entities and such third parties a duty to hold all



--------------------------------------------------------------------------------

such private, proprietary or confidential information received from third
parties in the strictest confidence and not to disclose it, except as necessary
in carrying out your work for such entities consistent with such entities’
agreements with such third parties, and not to use it for the benefit of anyone
other than for such entities or such third parties consistent with such
entities’ agreements with such third parties.

 

E. Your obligations under this Section 3 shall continue after the termination of
your employment and any breach of this Section 3 shall be a material breach of
this Agreement.

 

4. Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties, and the entering into of this
Agreement, has not violated and will not violate any agreements with or trade
secrets of any other person or entity. You further represent and warrant that
you do not have any relationship or commitment to any other person or entity
that might be in conflict with your obligations to the Company under this offer,
including but not limited to outside employment, sales broker relationships,
investments or business activities. You further understand and agree that while
employed by the Company you are expected to refrain from engaging in any outside
activities that might be in conflict with the business interests of the Company.
In addition, you represent and warrant to the Company that you have not shared
with or disclosed to, and will not share with or disclose to, the Company any
proprietary or confidential information of your previous employers or any other
third party.

 

5. Employee Benefits.

 

A. Employee Benefit Programs. You will continue to be eligible for various
employee benefit programs if you meet the applicable participation requirements.
These benefit programs include paid time off (“PTO”), holidays, group medical,
dental, vision, term life, and short and long term disability insurance and
participation in the Company’s 401(k) plan, deferred compensation plan and
tuition reimbursement plan. You will also be eligible to participate in any
employee benefit programs added at any future time that are generally applicable
to senior executives of the Company and that have been approved by the
Committee, provided that you meet the applicable participation requirements;
provided, however, that this provision does not extend to any individually
negotiated or tailored benefits, plans or programs covering a particular
employee or employees. Although the Company may sponsor a benefit or plan or
program for some employees, it is not required to do so for all employees and
may exclude certain employees now or in the future from one or more benefits,
plans or programs. The Company or its subsidiaries or affiliates may modify,
terminate or amend any benefit or plan in its discretion, retroactively or
prospectively, subject only to applicable law.

 

B. Required Insurance. You will be covered by workers’ compensation insurance
and state disability insurance, as required by state law.



--------------------------------------------------------------------------------

C. Financial Counseling Allowance. You will be reimbursed up to the amount of
$5,000 per year for documented costs incurred for your personal financial
counseling services, including tax preparation.

 

D. Incentive Bonus. You will be eligible to participate in the Health Net, Inc.
Executive Incentive Plan (also known as the Management Incentive Plan (“MIP”))
in accordance with the terms of the MIP, which provides you with a target
opportunity to earn each plan year up to 80% of your Base Salary as additional
compensation according to the terms of the actual MIP documents. The bonus
payment will range from 0% to 200% of target depending upon the actual results
achieved, and specific, individually tailored measures will be established by
the Company that must be achieved by you in order for you to be eligible to
receive bonus payments for a given plan year. It is understood that the
Committee and the Company will award bonus amounts, if any, as it deems
appropriate consistent with the guidelines of the MIP. You acknowledge that in
the event you are one of the top five (5) highest paid executive officers of the
Company for a given calendar year under applicable federal securities laws, your
bonus for that year, if any, will be subject to the Company’s Performance Based
162(m) Plan in lieu of the MIP.

 

E. Relocation Benefits. You will be provided with Corporate Housing for a period
of six (6) months through July 31, 2005. At the end of the six (6) months, you
will be provided the following relocation assistance:

 

  •   Home Purchase: You will be covered under the applicable Home Purchase
Relocation Benefit Guidelines of the Company currently in effect. All relocation
expenses not deductible under IRS regulations, except the miscellaneous spending
allowance, will be “grossed up” for income tax purposes at the supplemental
federal tax rate and applicable state tax liability.

 

  •   Housing Differential: $225,000 net differential, grossed-up for tax by the
Company. When you purchase a home in California, you will receive the housing
differential amount to offset the housing costs between Oregon and California.
If you leave prior to three (3) years from the date of the housing differential
payment, you will be required to pay a pro-rata portion of the $225,000 housing
differential amount to the Company. The pro-rata amount will be determined as
follows: $225,000 divided by the number of months remaining of the 36 months.

 

F. Expenses. Subject to and in accordance with the Company’s written guidelines
and procedures for business and travel expenses, you will receive reimbursement
for all business travel and other out-of-pocket expenses reasonably incurred by
you in the performance of your duties pursuant to this Agreement.

 

6. Stock Options and Restricted Stock. Upon your acceptance of this promotion
and with a grant date effective as of your promotion date hereunder, you will be
granted a non-qualified stock option (the “Stock Option”) to purchase 50,000
shares of the Common Stock of the Company (the “Common Stock”). All Stock
Options granted to you will be granted under the applicable Company Stock Option
Plan (the “Stock Option Plan”), and will be



--------------------------------------------------------------------------------

subject to the terms of the Company’s form of stock option agreement as adopted
by the Committee (the “Stock Option Agreement”). These Stock Options will expire
ten (10) years from the grant date (subject to earlier termination as provided
in the Stock Option Agreement and the Stock Option Plan) and will have an
exercise price equal to the closing sales price of the Common Stock on the New
York Stock Exchange on your promotion date. The Stock Options will vest at the
rate of 1/4th of the shares covered thereby of the first through fourth
anniversaries of the grant date.

 

In addition, as of your promotion date, you will be granted 25,000 restricted
shares of Common Stock (the “Restricted Shares”) which will vest as follows: 50%
of the shares (12,500) will vest upon your achievement of specific 2005 plan
year performance goals as determined by the Company and 50% of the shares
(12,500) will vest upon your achievement of specific 2006 plan year performance
goals as determined by the Company. The Restricted Shares granted to you will be
granted under the applicable Health Net, Inc. Stock Option Plan in accordance
with and subject to the terms of the Company’s form Restricted Stock Agreement
as adopted by the Committee. In the event you should leave the employ of the
Company, all unvested Restricted Shares shall be forfeited.

 

As set forth in the applicable Stock Option Plans and in the Stock Option
Agreement and Restricted Stock Agreement used by the Company, vesting of your
Stock Options and the Restricted Shares may be accelerated upon the consummation
of certain “Change in Control” transactions (as defined in such documents)
subject to the terms and conditions of such documents. Please note that the
definition of “Change in Control” contained in these documents is different in
various respects from the definition set forth in Section 8(d) below. In the
event of any inconsistency with this Agreement, the terms of the Stock Option
Agreement, the Restricted Stock Agreement and the Stock Option Plan shall
control. Any future Stock Option and/or Restricted Share grants to you are at
the discretion of the Committee.

 

7. Term of Employment. Your employment with the Company is “at-will,” which
means that either you or the Company may terminate the employment relationship
at any time, with or without advance notice and with or without Cause (as
defined below). Upon termination of your employment for any reason, in addition
to any other payments that may be payable to you hereunder, you (or your
beneficiaries or estate) will be paid (in each case to the extent not
theretofore paid) within thirty (30) days following your date of termination (or
such shorter period that may be required by applicable law): your annual Base
Salary through the date of termination, any compensation previously deferred by
you (together with any interest and earnings therein), accrued but unused PTO,
reimbursable expenses incurred by you prior to the termination date and any
other compensatory plan, arrangement or program payment to which you may be
entitled.

 

8. Severance Pay.

 

A. If your employment is terminated by the Company without Cause (as defined in
subsection (C) below) at any time that is not within two (2) years after a
Change in Control (as defined in subsection (D) below) of Health Net, Inc., you
will be entitled to receive, provided you sign a Waiver and Release of Claims
substantially in the form attached hereto as Exhibit A, which is incorporated
into this Agreement by reference,



--------------------------------------------------------------------------------

(a) a lump sum cash payment equal to twelve (12) months’ of your Base Salary in
effect immediately prior to the date of your termination; and

 

(b) the continuation, under the federal law known as COBRA, of your medical,
dental and vision benefits (as maintained for your benefit immediately prior to
the date of your termination) for you and your covered dependents for a period
of twelve (12) months with premium payments paid by the Company on your behalf,
provided, that you properly elect to continue those benefits under COBRA,

 

The lump sum payments referred to above will be paid within thirty (30) days
following your termination of employment.

 

B. If at any time within two (2) years after a Change in Control (as defined in
subsection (D) below) of Health Net, Inc. your employment is terminated by the
Company without Cause or you terminate your employment for Good Reason (as
defined in subsection (E) below) (by giving the Company at least fourteen (14)
days prior written notice of the effective date of termination), then you will
be entitled to receive, provided you sign a Waiver and Release of Claims
substantially in the form attached hereto as Exhibit A, which is incorporated
into this Agreement by reference, (i) a lump sum payment equal to twenty-four
(24) months’ of your Base Salary in effect immediately prior to the date of your
termination, and (ii) the continuation of your medical, dental and vision
benefits for you and your dependents for six (6) months following your date of
termination and (iii) after expiration of such six (6) months benefits
continuation period, the continuation, under COBRA, of your medical, dental and
vision benefits (maintained for your benefit immediately prior to the date of
your termination) for you and your dependents for a period of eighteen (18)
months following the effective date of your termination with premium payments
made by the Company on your behalf, provided, that you properly elect to
continue those benefits under COBRA and provided, further, that in the event the
Company requests, in writing, prior to such voluntary termination by you for
Good Reason that you continue in the employ of the Company for a period of time
up to 90 days following such Change in Control, then you shall forfeit such
severance allowance if you voluntarily leave the employ of the Company prior to
the expiration of such period of time. In the event that your employment is
voluntarily terminated by you at any time (except for Good Reason within two (2)
years after a Change in Control of Health Net, Inc.), then you shall not be
eligible to receive any payments set forth in this Section 10). The lump sum
payment will be paid within thirty (30) days following your termination of
employment.

 

C. You further understand and acknowledge that the Company will have no
obligation to provide the severance benefits called for in this letter if you
terminate your employment voluntarily or if you are terminated for cause. For
purposes of this letter, a “termination for cause” is defined as a termination
of employment based on the determination by the Company, in its sole discretion,
that you engaged in conduct that (1) violates a federal,



--------------------------------------------------------------------------------

state or local law, regulation or ordinance that is material to your performance
or to your trustworthiness, (2) evidences dishonesty, gross carelessness or
misconduct, negligence or neglect of duty, breach of a fiduciary obligation, or
abandonment of the responsibilities of your position, (3) violates any policy or
known business practice of the Company, (4) evidences habitual drunkenness or
narcotic drug addiction, (5) results in the knowing unauthorized disclosure of
confidential information relating to the business of the Company or any of its
affiliates, (6) amounts to a breach of your obligations hereunder (or under any
Company policy) to protect the proprietary and confidential information of the
Company or any of its affiliates, or (7) is adverse to the best business
interests of the Company.

 

D. For purposes of this Agreement, “Change in Control” is defined as any of the
following which occurs subsequent to the effective date of your employment:

 

(i) Any person (as such term is defined under Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), corporation or other
entity (other than Health Net, Inc. or any of its subsidiaries, or any employee
benefit plan sponsored by Health Net, Inc. or any of its subsidiaries) is or
becomes the beneficial owner (as such term is defined in Rule 13d-3 under the
Exchange Act) of securities of Health Net, Inc. representing twenty percent
(20%) or more of the combined voting power of the outstanding securities of
Health Net, Inc. which ordinarily (and apart from rights accruing under special
circumstances) have the right to vote in the election of directors (calculated
as provided in paragraph (d) of such Rule 13d-3 in the case of rights to acquire
Health Net, Inc.’s securities) (the “Securities”);

 

(ii) As a result of a tender offer, merger, sale of assets or other major
transaction, the persons who are directors of Health Net, Inc. immediately prior
to such transaction cease to constitute a majority of the Board of Directors of
Health Net, Inc. (or any successor corporations) immediately after such
transaction;

 

(iii) Health Net, Inc. is merged or consolidated with any other person, firm,
corporation or other entity and, as a result, the shareholders of Health Net,
Inc., as determined immediately before such transaction, own less than eighty
percent (80%) of the outstanding Securities of the surviving or resulting entity
immediately after such transaction:

 

(iv) A tender offer or exchange offer is made and consummated for the ownership
of twenty percent (20%) or more of the outstanding Securities of Health Net,
Inc.;

 

(v) Health Net, Inc. transfers substantially all of its assets to another
person, firm, corporation or other entity that is not a wholly-owned subsidiary
of Health Net, Inc.; or

 

(vi) Health Net, Inc. enters into a management agreement with another person,
firm, corporation or other entity that is not a wholly-owned subsidiary of
Health Net, Inc. and such management agreement extends hiring and firing
authority over you to an individual or organization other than Health Net, Inc.



--------------------------------------------------------------------------------

E. For purposes of this Agreement, the term “Good Reason” means any of the
following which occurs, without your consent, subsequent to the effective date
of a Change in Control as defined above:

 

(i) A demotion or a substantial reduction in the scope of your position, duties,
responsibilities or status with the Company, or any removal of you from or any
failure to reelect you to any of the positions (or functional equivalent of such
positions) referred to in the introductory paragraphs hereof, except in
connection with the termination of your employment for Disability (as defined
below), normal retirement or Cause or by you voluntarily other than for Good
Reason;

 

(ii) A reduction by the Company in your Base Salary or a material reduction in
the benefits or perquisites available to you as in effect immediately prior to
any such reduction;

 

(iii) A relocation of you to a work location more than fifty (50) miles from
your work location immediately prior to such proposed relocation; provided that
such proposed relocation results in a materially greater commute for you based
on your residence immediately prior to such relocation; or

 

(iv) The failure of the Company to obtain an assumption agreement from any
successor contemplated under Section 16 of this Agreement.

 

9. Termination by the Company for Cause. The Company may terminate your
employment for Cause at any time with or without advance notice. In the event of
such termination, you will not be eligible to receive any of the payments set
forth in Section 9(A) above.

 

10. Termination due to Death or Disability. In the event that your employment is
terminated at any time due to death or Disability, you (or your beneficiaries or
estate) shall be entitled, to (a) continuation of all medical and dental
insurance for a period of twelve (12) months from the date of termination and
(b) a lump sum payment equal to twelve (12) months of your Base Salary in effect
immediately prior to the date of your termination, to be paid within thirty (30)
days following your termination of employment, provided in the event of a
termination due to Disability, you sign the Waiver and Release of Claims which
is incorporated into this Agreement by reference as Exhibit A. For purposes of
this Agreement, a termination for “Disability” shall mean a termination of your
employment due to your absence from your duties with the Company on a full-time
basis for at least 180 consecutive days as a result of your incapacity due to
physical or mental illness.

 

11. Withholding. All payments required to be made by the Company hereunder to
you or your estate or beneficiaries shall be subject to the withholding of such
amounts relating to taxes as the Company may reasonably determine should be
withheld pursuant to any applicable law or regulation.



--------------------------------------------------------------------------------

12. Potential Tax Consequences for “Parachute” Payments.

 

The intent of this Section is to minimize excess parachute payments (thereby
also minimizing your payment of the Excise Tax) without placing you in a worse
overall after-tax position than if this Section did not exist. For purposes of
this Section:

 

“Auditor” means the accounting firm that was, immediately prior to the change of
Control, the Company’s independent auditor;

 

“Code” means the Internal Revenue Code of 1986, as amended;

 

“Excise Tax” means the excise tax imposed by Section 4999 of the Code on people
who receive excess parachute payments within the meaning of Section 280G(b) of
the Code;

 

“Other Agreements” means all other plans, arrangements or agreements with (i)
the Company, (ii) any person whose actions result in a Change of Control, or
(iii) any person affiliated with the Company or such person;

 

“Severance Payments” means the cash payments and non-cash benefits payable to
you pursuant to Section 13;

 

“Tax Counsel” means a tax counsel selected by the Auditor and reasonably
acceptable to you; and

 

“Total Payments” means any payment or benefit you receive or are to receive in
connection with a Change of Control or the termination of your employment
(pursuant to this Agreement or any Other Agreement), including the Severance
Payments.

 

All other meanings in this Section shall be interpreted consistent with the
intent hereof and with Section 280(G) of the Code.

 

Notwithstanding any other provisions of this Agreement, if after reduction of
Total Payments intended to minimize imposition of the Excise Tax pursuant to
Other Agreements, Total Payments would still be subject (in whole or in part) to
the Excise Tax, Severance Payments will be reduced to the extent necessary to
eliminate such Excise Tax (subject to the limitation set forth below).

 

Any reduction described in the above paragraph will occur only if after giving
effect to such reduction you receive Total Payments net of federal, state and
local income taxes imposed on them equal to or greater than the amount of net
Total Payments you would have received in the absence of such reduction (i.e.
net of the Excise Tax and net of federal, state and local income taxes imposed
on the unreduced amount).



--------------------------------------------------------------------------------

Unless you elect to have the non-cash Severance Payments reduced or eliminated
first, cash Severance Payments will be reduced (to zero if necessary) and then
non-cash Severance Payments will be reduced or eliminated (if applicable).

 

In determining whether and to what extent the Total Payments will be subject to
the Excise Tax, the following shall be excluded:

 

Any of the Total Payments which you waive the right to receive so that they do
not constitute a payment to you under Code Section 280(G)(b);

 

Any of the Total Payments which, in the opinion of Tax Counsel, do not
constitute a parachute payment within the meaning of Section 280(G)(b)(2) of the
Code; and

 

Any of the Total Payments which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered before the Change of
Control in excess of the applicable base amount.

 

The Auditor shall determine the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.



--------------------------------------------------------------------------------

When such payments are made, the Company will provide you with a written
statement explaining the manner in which such payments were calculated and the
basis for such calculations including any opinions or other advice the Company
has received from Tax Counsel, the Auditor or other advisors or consultants
(attaching any such written opinions or advice to the statement).

 

13. Restrictive Covenants.

 

A. You hereby agree that, during (i) the six (6)-month period following a
termination of your employment with the Company that entitles you to receive
severance benefits under this Agreement or a written agreement with or policy of
the Company or (ii) the twelve (12)-month period following a termination of your
employment with the Company that does not entitle you to receive such severance
benefits (the period referred to in either clause (i) or (ii), the “Restricted
Period”), you shall not undertake any employment or activity (including, but not
limited to, consulting services) with a Competitor (as defined below) in any
geographic area in which the Company or any of its affiliates operate (the
“Market Area”), where the loyal and complete fulfillment of the duties of the
competitive employment or activity would call upon you to reveal, to make
judgments on or otherwise use or disclose any confidential business information
or trade secrets of the business of the Company or any of its affiliates to
which you had access during your employment with the Company. For purposes of
this Section, “Competitor” shall refer to any health maintenance organization or
insurance company that provides managed health care or related services similar
to those provided by the Company or any of its affiliates.

 

B. In addition, you agree that, during the applicable Restricted Period
following termination of your employment with the Company, you shall not,
directly or indirectly, (i) solicit, interfere with, hire, offer to hire or
induce any person, who is or was an employee of the Company or any of its
affiliates at the time of such solicitation, interference, hiring, offering to
hire or inducement, to discontinue his/her relationship with the Company or any
of its affiliates or to accept employment by, or enter into a business
relationship with, you or any other entity or person or (ii) solicit, interfere
with or otherwise contact any customer or client of the Company or any of its
affiliates.

 

C. It is hereby further agreed that if any court of competent jurisdiction shall
determine that the restrictions imposed in this Section 13 are unreasonable
(including, but not limited to, the definition of Market Area or Competitor or
the time period during which this provision is applicable), the parties hereto
hereby agree to any restrictions that such court would find to be reasonable
under the circumstances.

 

D. You also acknowledge that the services to be rendered by you to the Company
are of a special and unique character, which gives this Agreement a peculiar
value to the Company or any of its affiliates, the loss of which may not be
reasonably or adequately compensated for by damages in an action at law, and
that a material breach or threatened breach by you of any of the provisions
contained in this Section 13 will cause the Company or any of its affiliates
irreparable injury. You therefore agree that the Company may be entitled, in
addition to the remedies set forth above in this Section 13 and any other right
or remedy, to



--------------------------------------------------------------------------------

a temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining you from any such violation or threatened
violations.

 

14. Successors; Binding Agreement.

 

A. This Agreement shall not be terminated by any merger or consolidation of the
Company whereby the Company is or is not the surviving or resulting corporation
or as a result of any transfer of all or substantially all of the assets of the
Company. In the event of any such merger, consolidation or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

 

B. The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in this Section 14, it will cause any successor
or transferee to unconditionally assume, by written instrument delivered to you
(or his beneficiary or estate), all of the obligations of the Company hereunder.
Failure of the Company to obtain such assumption prior to the effectiveness of
any such merger, consolidation or transfer of assets shall be a breach of this
Agreement and shall entitle you to compensation and other benefits from the
Company in the same amount and on the same terms as you would be entitled
hereunder if your employment were terminated without Cause. For purposes of
implementing the foregoing, the date on which any such merger, consolidation or
transfer becomes effective shall be deemed the date of termination.

 

C. This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you shall die while any amounts would be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by you to receive such
amounts or, if no person is so appointed, to your estate.

 

15. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected and the parties shall use their best
efforts to find an alternative way to achieve the same result.

 

16. Integrated Agreement. This Agreement supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein.
It constitutes the full, complete and exclusive agreement between you and the
Company with respect to the subject matters herein. This Agreement cannot be
changed unless in writing, signed by you and the Chief Executive Officer of the
Company and approved by the Board of Directors of the Company (or the Committee,
if permitted by the Committee’s charter).

 

17. Waiver. No waiver of any default hereunder shall operate as a waiver of any
subsequent default. Failure by either party to enforce any of the terms or
conditions of this Agreement, for any length of time or from time to time, shall
not be deemed to waive or decrease the rights of such party to insist thereafter
upon strict performance by the other party.



--------------------------------------------------------------------------------

18. Notices. All notices and communications required or permitted hereunder
shall be in writing and shall be deemed given (a) if delivered personally, (b)
one (1) business day after being sent by Federal Express or a similar commercial
overnight service, or (c) three (3) business days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the following addresses, or at such other addresses as the parties may designate
by written notice in the manner aforesaid:

 

If to the Company:   

Health Net, Inc.

    

Organization Effectiveness Department

    

21650 Oxnard Street, 22nd Floor

    

Woodland Hills, CA 91367

    

Attention: Karin Mayhew

If to the Employee:   

Stephen Lynch

    

3175 Continental Drive

    

Turner, OR 97392

 

19. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

 

20. Survival and Enforcement. Sections 3, 8, 10, 12 and 13 of this Agreement and
any rights and remedies arising out of this Agreement shall survive and continue
in full force and effect in accordance with the respective terms thereof,
notwithstanding any termination of this Agreement or your employment. The
parties agree that the Company would be damaged irreparably in the event any
provision of Sections 3 or 15 of this Agreement were not performed in accordance
with its terms or were otherwise breached and that money damages would be an
inadequate remedy for any such nonperformance or breach. Therefore, the Company
or its successors or assigns shall be entitled in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).

 

21. Acknowledgement. You acknowledge that you have had the opportunity to
discuss the content of this Agreement with and obtain advice from your attorney,
have had sufficient time to and have carefully read and fully understood all of
the provisions of this Agreement, and you are knowingly and voluntarily entering
into this Agreement. You further acknowledge that you are obligated to become
familiar with and comply at all times with all written policies of the Company.



--------------------------------------------------------------------------------

We look forward to your joining our organization. In order to confirm your
agreement with the Company and your acceptance of these terms, please sign one
copy of this letter agreement and return it to me.

 

Sincerely,

 

/s/ Karin D. Mayhew

--------------------------------------------------------------------------------

Karin D. Mayhew Senior Vice President, Organization Effectiveness

 

cc:    Jay Gellert      Debbie Francis

 

This will confirm my agreement to the terms of my employment with the Company as
set forth in this letter agreement.

 

/s/ Stephen Lynch

--------------------------------------------------------------------------------

Stephen Lynch



--------------------------------------------------------------------------------

EXHIBIT A

 

WAIVER AND RELEASE OF CLAIMS

 

This WAIVER AND RELEASE OF CLAIMS (this “Release”) is made and entered into by
and between Health Net, Inc. and its affiliates and subsidiaries (hereinafter
referred to as the “Company”) and Stephen Lynch (hereinafter referred to as the
“Employee”).

 

WHEREAS, the Company and Employee are parties to an Employment Letter Agreement
dated as of January 19, 2005 (the “Employment Letter Agreement”) and are
entering into this Release as a condition to Employee’s receipt of a severance
payment thereunder (capitalized terms used but not defined herein shall have the
meanings set forth in the Employment Letter Agreement).

 

NOW, THEREFORE, the Company and Employee agree as follows:

 

1. Employee’s employment with the Company will terminate on [TERM DATE ] (the
“Termination Date”). Upon termination of employment, Employee will not represent
to anyone that he is an employee of the Company and will not say or do anything
purporting to bind the Company. Upon Employee’s termination of employment,
Employee shall be deemed to have resigned from all other positions with the
Company, if any, held by Employee.

 

2. Employee’s termination of employment with the Company shall be considered a
[DESCRIBE TYPE OF TERMINATION] under the Employment Letter Agreement, and
Employee is therefore eligible to receive [DESCRIBE PAYMENTS AND OTHER BENEFITS
TO BE RECEIVED].

 

3. Employee acknowledges that all unused accrued vacation and unused personal
absence time will be paid in their final regular paycheck in keeping with the
company’s policy and practice or such shorter time as may be required by
applicable law. Employee further acknowledges that no further
vacation/paid-time-off benefits will accrue after the Termination Date.

 

4. Employee’s participation in all Company employee benefit plans as an active
employee shall cease on the Termination Date, and Employee shall not be eligible
to make contributions to or to receive allocations under the Health Net, Inc.
401(k) Associate Savings Plan, to purchase shares of Company stock under the
Health Net, Inc. Employee Stock Purchase Plan or to make any deferrals pursuant
to any deferred compensation plan of the Company after the Termination Date.

 

5.

In partial consideration of the Company providing Employee the payments and
benefits set forth above and as a condition to receive such payments and
benefits, Employee freely and voluntarily enters into this Release and by
signing this Release Employee, on his/her own behalf and on behalf of his or her
heirs, beneficiaries, successors, representatives, trustees, administrators and
assigns, hereby waives and



--------------------------------------------------------------------------------

 

releases the Company, and each of its past, present and future officers,
directors, shareholders, employees, consultants, accountants, attorneys, agents,
managers, insurers, sureties, parent and sister corporations, divisions,
subsidiary corporations and entities, partners, joint venturers, affiliates,
beneficiaries, successors, representatives and assigns, from any and all claims,
demands, damages, debts, liabilities, controversies, obligations, actions or
causes of action of any nature whatsoever, whether based on tort, statute,
contract, indemnity, rescission or any other theory of recovery, including but
not limited to claims arising under federal, state or local laws prohibiting
discrimination in employment, including Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1866, as amended, claims of disability
discrimination under the Americans with Disabilities Act, the Age Discrimination
in Employment Act, as amended (“ADEA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), or claims growing out of any legal restrictions on
the Company’s right to terminate its employees and whether for compensatory,
punitive, equitable or other relief, whether known, unknown, suspected or
unsuspected, against the Company, including without limitation claims which may
have arisen or may in the future arise in connection with any event which
occurred on or before the date of Employee’s execution of this Release. The
provisions in this paragraph do not extend to any rights Employee may have to
enforce the terms of this Agreement and are not intended to prohibit Employee
from filing a claim for unemployment insurance.

 

6. Employee expressly waives any right or claim of right to assert hereafter
that any claim, demand, obligation and/or cause of action has, through
ignorance, oversight or error, been omitted from the terms of this Release.
Employee makes this waiver with full knowledge of his/her rights and with
specific intent to release both his/her known and unknown claims, and therefore
specifically waives the provisions of Section 1542 of the Civil Code of
California or other similar provisions of any other applicable law, which reads
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Employee understands and acknowledges the significance and consequence of this
Release and of such specific waiver of Section 1542, and expressly agrees that
this Agreement shall be given full force and effect according to each and all of
its express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations and causes of action herein above
specified.

 

7.

Employee shall not initiate or cause to be initiated against the Company any
compliance review, suit, action, investigation or proceeding of any kind, or
voluntarily participate in same, individually or as a representative, witness or
member of a class, under contract, law or regulation, federal, state or local,
pertaining to any matter related to his/her employment with the Company, unless
Employee first cooperates in making his/her allegations known to the Company for
the Company to take corrective action at a time and place designated by the
Company. In addition, Employee shall,



--------------------------------------------------------------------------------

 

without further compensation, cooperate with and assist the Company in the
investigation of, preparation for or defense of any actual or threatened third
party claim, investigation or proceeding involving the Company or its
predecessors or affiliates and arising from or relating to, in whole or in part,
Employee’s employment with the Company or its predecessors or affiliates for
which the Company requests Employee’s assistance, which cooperation and
assistance shall include, but not be limited to, providing testimony and
assisting in information and document gathering efforts. In this connection, it
is agreed that the Company will use its reasonable best efforts to assure that
any request for such cooperation will not unduly interfere with Employee’s other
material business and personal obligations and commitments.

 

8. Employee agrees he will return to the Company immediately upon termination
any building keys, security passes or other access or identification cards and
any Company property that was in his or her possession, including but not
limited to any documents, credit cards, computer equipment, mobile phones or
data files. Employee agrees to clear all expense accounts and pay all amounts
owed on any corporate credit cards which the Company previously issued to
Employee, subject to the Company’s obligation to reimburse Employee for any
properly reimbursable business expenses in accordance with the Company’s expense
policies and procedures then in effect.

 

9. Employee shall not, without the Company’s written consent by an authorized
representative, at any time prior or subsequent to the execution of this
Release, disclose, use, remove or copy any confidential, trade secret or
proprietary information he acquired during the course of his employment by the
Company, including without limitation, any technical, actuarial, economic,
financial, procurement, provider, customer, underwriting, contractual,
managerial, marketing or other information of any type that has economic value
in the business in which the Company is engaged, but not including any
previously published information or other information generally in the public
domain.

 

10. In addition to any other part or term of this Release or the Employment
Letter Agreement, Employee agrees that he will not, (a) for a period of one (1)
year from the date of this Agreement, irrespective of the reason for the
termination, either directly or indirectly, on his own behalf or on behalf of
any other person: (1) make known to any person, firm, corporation or other
entity of any type, the names and addresses of any of the Company’s customers,
enrollees or providers or any other information pertaining to them; or (2)
disrupt, solicit or influence or attempt to solicit, disrupt or influence any of
the Company’s customers, providers, vendors, agents or independent contractors
with whom the Employee became acquainted during the course of employment or
service for the purpose of terminating such a person’s or entity’s relationship
with the Company or causing such a person or entity to associate with a
competitor of the Company, and (b) for the six month period following the
Termination Date undertake any employment or activity prohibited by the
Employment Letter Agreement for the time periods set forth therein. The
prohibitions of this paragraph are not intended to deny employment opportunities
within the Employee’s field of employment but are limited only to those
prohibitions necessary to protect the Company from unfair competition.



--------------------------------------------------------------------------------

11. Nothing contained herein shall be construed as an admission of any wrongful
act, including but not limited to violation of any contract, express or implied,
or any federal, state or local employment laws or regulations, and nothing
contained herein shall be used for any purpose except in proceedings related to
the enforcement of this Release.

 

12. If any part or term of this Release is held invalid or unenforceable, such
invalidity or unenforceability shall not affect in any way the validity or
enforceability of any other part or term of this Release. In addition, if any
court of competent jurisdiction construes the covenants contained in Section 10
hereof, or any part thereof, to be unenforceable in any respect, the court may
reduce the duration or scope to the extent necessary so that the provision is
enforceable, and the provision, as reduced, shall then be enforceable.

 

13. Employee agrees and acknowledges that this Release recites all payments and
benefits Employee is entitled to receive hereunder and under the Employment
Agreement, and that no other payments or benefits will be asserted or requested
by Employee.

 

14. The Employee acknowledges that he has had an opportunity to consult and be
represented by counsel of his own choosing in the review of this Release, and
that he has been advised by the Company to do so, that the Employee is fully
aware of this Release and of its legal effect, that the preceding paragraphs
recite the sole consideration for this Release, and that Employee enters into
this Release freely, without coercion, and based on the Employee’s own judgment
and not in reliance upon any representation or promise made by the other party,
other than those contained herein. There may be no modification of the terms of
this Release except in writing signed by the parties hereto including an
appropriately authorized Officer of the Company.

 

15. This Release constitutes the full, complete and exclusive agreement between
you and the Company with respect to the subject matters herein and supersedes
any prior agreements, representations or promises of any kind, whether written,
oral, express or implied, with respect to the subject matters herein. This
Release cannot be changed unless in writing, signed by you and the Chief
Executive Officer of the Company.

 

16. This Release shall be construed and governed by the laws of the State of
Delaware.

 

EMPLOYEE ACKNOWLEDGES BY SIGNING BELOW that (i) Employee has not relied upon any
representations, written or oral, not set forth in this Release; (ii) at the
time Employee was given this Release Employee was informed in writing by the
Company that (a) Employee had at least 21 days in which to consider whether
Employee would sign the Release and (b) Employee should consult with an attorney
before signing the Release; and (iii) Employee had an opportunity to consult
with an attorney and either had such consultations or has freely decided to sign
this Release without consulting an attorney.



--------------------------------------------------------------------------------

Employee further acknowledges that he may revoke acceptance of this Release by
delivering a letter of revocation within seven (7) days after the later of the
dates set forth below addressed to: Health Net, Inc., Corporate Legal
Department, 21650 Oxnard Street, Woodland Hills, California 91367, Attention:
General Counsel.

 

Finally, Employee acknowledges that he understands that this Release will not
become effective until the eighth (8th) day following his signing this Release
and that if Employee does not revoke his acceptance of the terms of this Release
within the seven (7) day period following the date on which Employee signs this
Release as set forth above, this Release will be binding and enforceable.

 

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the
dates set forth below.

 

Employee   Health Net, Inc. By:  

                [EXHIBIT COPY]

--------------------------------------------------------------------------------

  By:  

                [EXHIBIT COPY]

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:     Dated:  

                [TO BE INSERTED]

--------------------------------------------------------------------------------

  Dated:  

                [TO BE INSERTED]

--------------------------------------------------------------------------------